IN THE MATTER OF: AFI HOLDING, INC.   6957
         APPENDIX A
6958   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6959
6960   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6961
6962   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6963
6964   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6965
6966   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6967
6968   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6969
6970   IN THE MATTER OF: AFI HOLDING, INC.
IN THE MATTER OF: AFI HOLDING, INC.   6971
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.